Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered.
Claims 1-8 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2009/0050858.
This rejection is maintained for the reasons set forth in the Office Action mailed 02/15/22 (pages 5-6). 
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2009/0050858.
This rejection is maintained for the reasons set forth in the Office Action mailed 02/15/22 (pages 6-7). 
Applicant’s remarks filed 10/14/22 have been fully considered.
It is noted that the instant claims have been amended to recite “…wherein agglomeration of the ITO particles is suppressed”.  The examiner notes that such terminology does not appear verbatim in Katusic.  However, the examiner submits that the ITO composition as relied upon in the reference, namely Table 3 Example 5, would inherently possess the claimed property.  Specifically, applicant states that the agglomeration property is the result of particles which are produced without (subsequent) heating after precursor reaction (0039 of instant PGPub 20121/0002495), and that the claimed shape (i.e. perimeter and area) result in suppressed aggregation (0095).  The ITO particles produced in Katusic are not subject to heating after precursor reaction (see Katusic para 0053), and the particle of Example 3 (Table 5) possesses the claimed S/P2 ratio, and would inherently possess the claimed agglomeration properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).
Additionally, applicant argues that the reference (Katusic) is silent as to the claimed relationship between particle area (s) and perimeter (p) of a “single particle”. The examiner does not dispute that Katusic does not teach a formula relation between the variables as claimed (i.e. 16xS/P2). However, as delineated in the prior art rejection, example 5 (table 3) discloses values for surface area (i.e. 4026 nm2) and perimeter (i.e. 458 nm perimeter) which inherently meet the claimed formula value of less than 0.330.
As stated previously, with respect to the required “S/P2” values relating to “a single particle”, the examiner does not dispute applicant’s analysis that Katusic discloses values relating to “agglomerates of ITO powder”.  Specifically, the ITO particles of Katusic are comprised of smaller “primary” particles which are agglomerated or aggregated in “secondary” particles (0020).  It is the properties of the “aggregated” particles which are described in the Katusic (0048; Table 3).  While the instant claims utilize the language “a single particle” in describing the claimed S/P2 ratio, the examiner respectfully submits that such does not differentiate or exclude the “agglomerated” particle properties of Katusic.  Specifically, it appears that the “single particle” recited in the instant claims possesses the same primary particle/secondary particle microstructure as the prior art.  Specifically, a careful review of instant Fig 2 discloses the claimed “single particle” as a aggregation of smaller (or primary) particles into a single aggregated or agglomerated particle:

    PNG
    media_image1.png
    612
    905
    media_image1.png
    Greyscale

The examiner maintains the above rejections for the reasons of record.
Applicant is invited to contact the undersigned examiner in order to discuss possible ways of overcoming the above rejection(s). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
November 19, 2022